Citation Nr: 0303754	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-01 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error in a July 29, 
1997 rating decision which denied service connection for 
glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1973, November 1988 to April 1989, August 1991 to 
August 1992, and February 2000 to September 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which determined that the rating decision of July 
29, 1997 denying service connection for glaucoma was not 
clearly and unmistakably erroneous.


FINDINGS OF FACT

1.  The rating decision of July 29, 1997, which denied 
service connection for glaucoma, failed to discuss the 
presumption of soundness and the presumption of aggravation.

2.  The rating decision of July 29, 1997, which denied 
service connection for glaucoma, was undebatably erroneous.


CONCLUSION OF LAW

The rating decision of July 29, 1997, which denied service 
connection for glaucoma, was clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.105(a) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted into law 
during the pendency of the veteran's appeal.  These 
provisions, however, are not applicable to CUE claims and 
need not be addressed at this time.  Livesay v. Principi, 15 
Vet. App. 165 (2001).

Prior determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has formulated a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

CUE is a very specific and rare kind of "error."  It is the 
kind of error of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, by that very fact, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Following the veteran's February 1997 claim (the Board notes 
that the veteran originally filed his claim in June 1990), a 
July 1997 RO decision denied the veteran's claim for service 
connection for glaucoma.  The relevant evidence of record at 
the time of the July 1997 rating decision included service 
medical records and an April 1997 VA examination.

The veteran has essentially argued that the RO's reliance 
upon an August 1991 service medical record (reflecting a 
history of glaucoma since 1985) incorrectly led the RO to 
assume that the veteran's glaucoma had preexisted service.  
He asserts that the evidence shows that he was first 
diagnosed with glaucoma during his period of service dating 
from November 1988 to April 1989.  The Board notes that the 
July 1997 RO decision denied service connection for glaucoma 
on the basis that "the evidence shows that the condition 
[glaucoma] existed prior to the veteran's active duty and was 
not permanently worsened as a result of service."

While the July 1997 RO decision denied service connection for 
glaucoma on the basis that the veteran's glaucoma existed 
prior to the veteran's active duty, the Board observes that 
the July 1997 rating decision contains no mention whatsoever 
of the presumption of soundness.  Under 38 U.S.C.A. § 1111 
(the version in effect at the time of the decision), a 
veteran was presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.

In this case, the July 1997 rating decision simply mentioned 
that the veteran's glaucoma existed prior to service (without 
mentioning which period of service), and did not discuss the 
presumption of soundness (38 C.F.R. § 3.304(b)) or what the 
standard to rebut it may have been.  Further, even assuming 
that the presumption of soundness had been rebutted and the 
veterans glaucoma had preceded some period of his active 
military service, the July 1997 rating decision also failed 
to discuss how, if at all, the presumption of aggravation 
(38 C.F.R. § 3.306(a)) would have applied to the veteran's 
case.  It is critical to emphasize that during Feruary 1989 
the veteran's intraocular pressures were clinically 
identified as elevated and he was placed on medication 
(Timoptic).  In essence, the failure to apply the provisions 
of 38 C.F.R. § 3.304(b) and 38 C.F.R. § 3.306(a) have 
rendered the July 1997 rating decision void ab initio, as not 
in accordance with the law.  See generally Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992).

The Board also observes that the July 1997 rating decision 
did not discuss the veteran's service medical records (in 
particular, records dated in February 1989) relating to the 
period of service dating from November 1988 to April 1989.  
This is important because, according to the July 1997 rating 
decision, the veteran's glaucoma preexisted the veteran's 
November 1988 to April 1989 period of service.  In fact, it 
could be argued that the 1997 adjudication failed to weigh 
the evidence pursuant to 38 U.S.C.A. § 5107.  Multiple 
entries in the service medical records tended to show 
incurrence of glaucoma on or around February 1989.  The 
absence of any explanation why the unfavorable onset date 
outweighed the other more favorable references probably 
itself was clear error because of the failure to acknowledge 
that the positive evidence definitely tilted against the 
negative evidence.

Based on the foregoing, the Board finds that the July 1997 
rating decision failed to discuss (and apply) the presumption 
of soundness and the presumption of aggravation.  
Accordingly, the Board is of the view that the July 29, 1997, 
RO decision denying service connection for glaucoma did 
contain errors of law, and the July 29, 1997, RO decision did 
involve CUE.




ORDER
The July 29, 1997, rating decision, which denied service 
connection for glaucoma, involved clear and unmistakable 
error, and the veteran's appeal is granted.



		
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

